UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2477


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDDIE WISE; DOROTHY MONROE-WISE,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (5:14-cv-00844-FL)


Submitted:   April 28, 2016                   Decided:   May 5, 2016


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Wise; Dorothy Monroe-Wise, Appellants Pro Se. Neal Fowler,
Assistant United States Attorney, Raleigh, North Carolina for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Appellants Eddie Wise and Dorothy Monroe-Wise appeal the

district court’s order granting summary judgment to the Government

in its foreclosure action.      We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      See United States v. Wise, No. 5:14-cv-

00844-FL (E.D.N.C. Nov. 18, 2015; Oct. 9, 2015).             We deny the

pending motion as moot.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    2